Citation Nr: 0807994	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as chest pain secondary to service-connected 
hypertension.

2.  Entitlement to service connection for a low back 
disability, currently diagnosed as arthritis and degenerative 
disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1968 to 
March 1970, from September 1972 to September 1988 and from 
May 1992 to September 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2003 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In December 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In March 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a heart disease.

2.  A low back disability did not have its onset during 
active service, or within one year after separation from 
service, nor did it result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
heart disease, on a direct basis and as secondary to service-
connected hypertension, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the evidence shows that the veteran does not 
currently suffer from organic heart disease.  Service medical 
records show that the veteran was treated several times for 
chest pain.  However, these incidents of chest pain were not 
attributed to any heart condition, but were found to be 
either atypical, due to esophageal gastritis, or of 
musculoskeletal etiology.  See service medical records dated 
October 1982, February 1985, August 1992.  The veteran's 
separation examination reported the veteran's heart condition 
as normal.  

Post-service medical treatment records also show that the 
veteran does not suffer from organic heart disease.  In March 
2001, the veteran underwent a bilateral carotid duplex 
sonography, which revealed mild plaque formation within the 
proximal aspects of both internal carotid arteries.  However, 
the peak velocities within the internal carotid arteries were 
not indicative of significant stenosis and antegrade flow was 
noted through both vertebral arteries.  The veteran was 
treated for chest pain in April, May and October 2001.  He 
reported having had a cardiac catheterization in May 2001, 
but there is no evidence of such of record.  He was not 
diagnosed as having any heart disease during these 
treatments, only chest pain.  In fact, in May 2001, the pain 
was noted as musculoskeletal.  

The veteran's family physician, Dr. Wayne Dodgen, wrote 
several letters opining that the veteran did have a 
cardiovascular disease that was at least in part due to his 
hypertension.  See letters from Dr. Wayne Dodgen, dated 
December 2003, November 2005, February 2006.  However, there 
is no indication that Dr. Dodgen conducted any diagnostic 
testing or reviewed the veteran's claims folder prior to 
rendering his opinions and no rationale or basis was 
provided.  Accordingly, his opinions are not found to be 
persuasive.

Furthermore, a VA examiner opined in April 2007 that there 
was no evidence that the veteran suffered from a coronary 
atherosclerotic heart disease or organic heart disease.  The 
opinion was based on a review of the claims file and physical 
examination of the veteran and diagnostic testing.  The 
testing included a myocardial perfusion scan, which was 
negative.  The examiner provided a rationale and cited to 
specific evidence in the file as support for his opinion.  
The examiner specifically referred to the veteran's 
complaints of chest pain in service and testing conducted in 
2002 and 2005 that were negative for ischemia.  The opinion 
is found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In the absence of any competent evidence 
of a current heart disease, the Board must conclude the 
veteran does not currently suffer from this disease.  Thus, 
any claim that such condition would be secondary to the 
service-connected hypertension is moot.  

Regarding the claim for service connection for a low back 
disability, post-service medical treatment records show that 
the veteran had been diagnosed as having lumbar spine 
degenerative disc disease with spinal stenosis.  Therefore, 
the first requirement for service connection for this claim, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence does not show that the veteran's 
low back disability had its onset in service.  Service 
medical records do not show any findings or diagnosis of a 
low back disability.  The veteran was treated for low back 
pain in December 1981; however, there was no diagnosis of any 
abnormality found.  In October 1983, the veteran was again 
treated for lower back pain.  The back pain was attributed to 
his diagnosed urinary track infection.  Separation 
examination reported the spine as normal.  Post-service 
private treatment records show treatment of a low back 
disability beginning in November 1999.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  

In addition, there is no competent evidence or medical 
opinion showing or indicating that the veteran's low back 
disability is related to active service.  The record shows 
both private and VA treatment for this disability, however, 
there is no medical evidence showing that it is somehow 
related to service.  In fact, a VA examiner opined in April 
2007 that the veteran's lumbar spine degenerative disc 
disease with spinal stenosis was less likely as not incurred 
in or aggravated by service and that the etiology of his 
lumbar spine disability was due to aging.  The opinion was 
based upon review of the claims file and examination, and is 
found to be persuasive.  See Prejean, 13 Vet. App. at 448-9.  

In addition, neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's current low back disability to service and the 
medical evidence of record does not otherwise demonstrate 
that it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2002.  An additional letter was sent 
in March 2007.  The claims were subsequently readjudicated in 
an October 2007 supplemental statement of the case. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for heart disease, claimed as chest pain 
secondary to service-connected hypertension, is denied.

Service connection for a low back disability, currently 
diagnosed as arthritis and degenerative disc disease of the 
lumbosacral spine, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


